Citation Nr: 0723846	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-30 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Validity of an overpayment established due to 
incarceration from January 3, 1995, to November 27, 1995.

2.  Validity of an overpayment in the amount of $9638.60 
established due to incarceration from June 17, 2000, to 
December 1, 2000, from December 1, 2000, to January 1, 2001, 
and from July 17, 2002 to July 31, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1975 until April 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which reduced the veteran's VA 
benefits due to his incarceration.


The issue of the validity of an overpayment established due 
to incarceration from January 3, 1995, to November 27, 1995 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was incarcerated for a felony offense from 
June 17, 2000, to December 1, 2000, from December 1, 2000, to 
January 1, 2001, and from July 17, 2002 to July 31, 2003.

2.  Audit worksheets indicate that the veteran received 
benefits in excess of the amounts to which he was legally 
entitled from June 17, 2000, to December 1, 2000, from 
December 1, 2000, to January 1, 2001, and from July 17, 2002 
to July 31, 2003.

3.  There is no showing that the overpayment was incorrectly 
calculated or based on inaccurate rates of payment, or that 
it was due solely to VA error.




CONCLUSION OF LAW

The overpayment of $9638.60 for the periods from June 17, 
2000, to December 1, 2000, from December 1, 2000, to January 
1, 2001, and from July 17, 2002 to July 31, 2003, was validly 
created.  38 U.S.C. § 1114(a) (West 2002); 38 C.F.R. 
§§ 3.500(b), 3.665 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of a December 2003 letter.  That communication apprised the 
veteran of the evidence necessary to substantiate his claim 
and informed him of his and VA's respective duties for 
obtaining evidence.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's own statements in support of his claim and 
pertinent evidence from the Department of Corrections.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

From April 1978, the veteran has been in receipt of a 40 
percent evaluation for low back syndrome with possible lumbar 
radiculopathy of the left leg, evaluated as 40 percent 
disabling.  Also from April 1978, he has been in receipt of a 
10 percent evaluation for hemorrhoids.  The present appeal 
involves the validity of an overpayment created by 
retroactive reduction in the benefits payable to the veteran 
that was initiated by the RO because the veteran was 
incarcerated.  

Again, the veteran challenges the validity of the debt.  In 
this regard, a debtor may dispute the amount or existence of 
a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  See 38 C.F.R. 
§ 1.911(c)(1) (2006).

Here, the overpayment in question was caused by the veteran's 
incarceration.  Under 38 C.F.R. § 3.665(a), any person who is 
incarcerated in a federal, state, or local penal institution 
in excess of 60 days for conviction of a felony shall not be 
paid compensation in excess of the amount specified in 38 
C.F.R. § 3.665(d) beginning on the 61st day of incarceration.  
Under this section, a veteran who is rated 20 percent or more 
shall receive the rate of compensation payable under 38 
U.S.C.A. § 1114(a), which equates to a 10 percent disability 
payment.  The Board notes that 38 C.F.R. § 3.665 contains 
provisions for apportionment of benefits to the veteran's 
dependents.  However, while the evidence of record does 
indicate that the veteran has dependents, and that 
apportionments are being received, those payments have no 
bearing on the creation of the overpayment here, as will be 
explained later in this discussion.

The claims file contains documentation from the Florida 
Department of Corrections which indicates, in pertinent part, 
that the veteran was incarcerated from April 18, 2000, until 
January 1, 2001, and from May 17, 2002.  The veteran himself 
indicated in his June 2004 substantive appeal that he was 
still incarcerated, and the claims folder contains no 
official documentation that he has been released.  However, 
it is not necessary to know the date of his release, if any, 
to adjudicate the present appeal, since the RO acted to stop 
the overpayment in question effective July 31, 2003.   

The veteran has not disputed the dates of incarceration 
indicated above.  Rather, in his September 2003 notice of 
disagreement he simply stated that he was unaware that he was 
not permitted to draw his benefits while incarcerated.  He 
noted that he had been incarcerated in the past and that VA 
did not stop the payment of his benefits on those prior 
occasions.  However, the provisions of 38 C.F.R. § 3.665 as 
previously set forth are clear in restricting the payment of 
benefits to veterans imprisoned for felony offenses, as is 
the case here.  

Because the veteran's incarceration for the periods from June 
17, 2000, to December 1, 2000, from December 1, 2000, to 
January 1, 2001, and from July 17, 2002 to July 31, 2003 are 
not in question, the creation of the debt cannot be 
successfully challenged on this basis.  Indeed, the 
overpayment could only be invalidated through a showing that 
it was calculated based on incorrect rates of pay or that the 
overpayment of benefits was the result of sole administrative 
error without the knowledge of the veteran.  38 C.F.R. 
§ 3.500(b).  In this regard, it is noted that the claims 
folder includes audits from the RO which show the amount of 
benefits paid to the veteran from 1995 through 2003.  

A review of the RO audit report shows that the veteran was 
paid $2,634.93 for the period from June 17, 2000, through 
November 30, 2000.  The records indicate that he was only due 
$535.73 for that period, creating an overpayment of $2099.20.  
Similarly, for the month of December 2000 he was paid 
$577.00, when he was only entitled to $101.00, creating an 
overpayment of $476.00.  Then, from July 17, 2002, through 
July 23, 2002, he received $131.83, when he should have 
received $24.03.  The overpayment for that period was 
$107.80.  Next, from July 24, 2002, through November 30, 
2002, the veteran was paid $2,823.63, when he should have 
been paid only $436.03.  Thus, the overpayment for that 
period was $2387.60.  Finally, the audit shows that from 
December 1, 2002, through July 31, 2003, the veteran was paid 
$5,400.00, when he should have received only $832.00.  The 
overpayment for that period was $4568.00.  Therefore, in sum, 
an overpayment of $9638.60 was created during the period from 
June 17, 2000 through July 31, 2003.  

In the present case, the veteran disputes the amount of the 
overpayment.  In his substantive appeal, he commented that 
the 10 percent rating that he was entitled to should have 
been deducted from his overpayment.  However, a review of the 
Audit worksheets indicates that this was accounted for in 
arriving at the overpayment.  In his substantive appeal, the 
veteran also noted that his dependents were entitled to 
apportionments during his periods of incarceration.  However, 
the amounts to which the dependents are entitled are 
separately addressed in the provisions of 38 C.F.R. § 3.665 
and have no bearing on the calculation of the overpayment 
here.  Indeed, the overpayment resulted from the payment to 
the veteran of benefits based on a combined disability 
evaluation of 50 percent, when he was only entitled to 
payment at the 10 percent rate.  Under 38 C.F.R. § 3.665(c), 
it is provided that dependents shall receive one-half of the 
rate of compensation payable under 38 U.S.C. § 1114(a).  
However, this calculation follows the reduction in benefits 
to the veteran and therefore does not impact the amount of 
debt created, as the veteran suggests.  

As discussed above, the Board is not persuaded by the 
veteran's contentions that the debt was improperly 
calculated.  Furthermore, a review of the audit reveals no 
mathematical errors.  Moreover, there is no indication that 
the rates of pay used in calculating the overpayment were 
incorrect, nor has the veteran so contended.

In conclusion, the overpayment established from June 17, 
2000, to December 1, 2000, from December 1, 2000, to January 
1, 2001, and from July 17, 2002 to July 31, 2003 were based 
on appropriate application of 38 C.F.R. § 3.665 through use 
of undisputed dates of incarceration.  Moreover, the amounts 
were correctly calculated as indicated in the Audit 
worksheets of record.  

With respect to the question of whether the overpayment of 
benefits may have been due to sole VA error, it is noted that 
the RO received notice of the veteran's incarceration from 
the Florida Department of Corrections in September 2002 and 
immediately took action to initiate termination of the 
veteran's award of compensation.  No error on the part of VA 
has been demonstrated or even alleged by the veteran.  For 
these reasons, the debt is found to have been validly created 
and the veteran's claim must fail.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An overpayment in the amount of $9638.60 established due to 
incarceration from June 17, 2000, to December 1, 2000, from 
December 1, 2000, to January 1, 2001, and from July 17, 2002 
to July 31, 2003 is valid, and the veteran's challenge to the 
creation of such debt is denied. 


REMAND

The veteran is also challenging the validity of an 
overpayment caused by the reduction in his benefits due to 
incarceration for the period from January 3, 1995, through 
November 27, 1995.  Specifically, in his June 2004 
substantive appeal, the veteran indicated that during a 
portion of his 1995 incarceration (from June 23, 1995, 
through November 27, 1995) he participated in a work release 
program.  If this contention is true, then any overpayment 
created during that period would not be valid, because 
38 C.F.R. § 3.665(b) defines "release from incarceration" 
as including participation in a work release program.  
Therefore, additional development is required to determine 
whether the veteran was indeed a participant in a work 
release program during any portion of his 1995 incarceration, 
as he so claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Florida Department of 
Corrections and request information on 
whether the veteran was a participant in 
a work release program from June 23, 
1995, through November 27, 1995, or at 
any other time during the year 1995.  Any 
negative response must be associated with 
the record.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
 action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


